Citation Nr: 9900493	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-08 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for psychomotor 
seizure disorder, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to June 
1978.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied the benefits sought in January 1996, and 
the veteran appealed.  He presented testimony before the 
undersigned member of the Board of Veterans' Appeals (Board) 
during a hearing at the Board in July 1998.  He submitted 
documentary medical evidence at that time, accompanied by a 
waiver of RO consideration under 38 C.F.R. § 20.1304 (1998).    

During the course of the hearing, the veterans 
representative raised the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities.  That issue is referred to the  RO 
for appropriate action.


REMAND

A well grounded claim is present when an increase in the 
severity of a service-connected disability has been alleged.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

Entitlement to an increased rating for psychomotor seizure 
disorder.

At the time of the veteran's hearing before the undersigned 
in July 1998, he submitted VA medical records dating from 
June 1997 to February 1998 which were not previously 
contained in the claims folder or considered by the RO.  The 
records  suggest that his service-connected psychomotor 
seizure disorder may have increased in its severity recently.  
Therefore, the Board believes that a VA  examination is 
warranted.  Where the record before the Board contains a well 
grounded claim with evidence inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  The United States Court of Veterans 
Appeals (Court) has held that the duty to assist includes the 
duty to obtain a thorough and contemporaneous VA examination 
when indicated.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  

Since evidence reveals that the veteran is receiving ongoing 
treatment, recent records of such treatment should be 
obtained and considered.  

Entitlement to an increased rating for hypertension.

The veteran contends that his service-connected hypertension 
caused him to have a cerebrovascular accident in October 
1996.  It is unclear what, if any, associated residuals are 
present.  It is noted that there have been some clinical 
findings of right-sided weakness and diminished sensation; 
however, it is unclear as to whether such complaints are 
related to the seizure disorder, to residuals of a 
cerebrovascular accident, or have some other cause.  

The RO should assist the veteran with obtaining the records 
from a hospitalization at St. Mary's Hospital in October and 
November 1996 due to an alleged stroke, which the veteran 
reported in his November 1996 notice of disagreement.

Accordingly, the claims are remanded for the following 
action:

1.  The RO should request the veteran to 
indicate where he has obtained treatment 
for the disabilities at issue, to 
include a stroke, since 1995.  
Thereafter, the RO should assist him by 
attempting to obtain all such records of 
treatment which he indicates he has 
received, which have not already been 
incorporated into his claims folder.  
These records should include  October to 
November 1996 St. Mary's Hospital 
records.

2.  A VA examination of the veteran 
should be conducted by an appropriate 
specialist.  Prior to the examination, 
the examining physician should review 
the veteran's claims folder, which 
should be made available for such 
purposes. 

The examining physician should examine 
the veteran to determine and indicate 
the nature, extent, and severity of the 
veteran's service-connected psychomotor 
seizure disorder residuals, including 
any cognitive, sensory, motor, and/or 
psychiatric residuals, and the number 
and frequency of major or minor seizures 
which are present as a result of the 
seizure disorder.  The examination 
should also ascertain whether the 
veteran has any current residuals of a 
claimed cerebrovascular accident, and if 
so, what they are.  The examining 
physician should also render an opinion 
as to whether the claimed 
cerebrovascular accident was related to 
the veterans service-connected 
hypertension.  

Any consultations with other appropriate 
specialists and/or diagnostic studies 
deemed to be appropriate by the examiner 
should be accomplished.  The report of 
the examination should be associated 
with the veterans claims folder.  

After the above development has been completed, the RO should 
consider the veteran's claims in light of all evidence and 
all pertinent law and regulations.  If the claims remain 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedure.  The Board 
intimates no opinion as to the ultimate conclusions 
warranted, pending completion of the requested development.  
No action is necessary on the veterans part until he 
receives further notice.

The veteran is free to furnish additional evidence while his 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
